Title: To George Washington from Joshua Loring, Jr., 1 May 1781
From: Loring, Joshua, Jr.
To: Washington, George


                        
                            1st May 1781.
                        
                        Memorandum for His Excellency the Commander in Chief
                        As We are indebted to the Rebels 300 Privates, and from the best Information I have been able to procure, we
                            have still 1000 Men if not more Prisoners with them, I beg leave to submit it to the Consideration of His Excellency The
                            Commander in Chief, whether it would not be adviseable, to order all the Rebel Privates Prisoners at Charles Town that
                            Lord Conwallis may not have Occasion for, to be sent to New York by the first safe Opportunity, & if none should
                            Offer soon, to know what Number We may Engage to deliver the Enemy by a Cartel that may be sent immediately from Charles
                            Town to Philadelphia
                        
                            Josa Loring Com. Genl Prisrs
                        
                    